                                                                                Exhibit
10.44

SECOND AMMENDMENT TO TRIPLE
NET LEASE


WHEREAS, CORDOVA ASSOCIATES, LLC, a Florida Limited Liability Company
(“Lessor”), and NT CORPORATION, a Delaware Corporation (“Lessee”), entered into
a Triple Net Commercial Lease (“Lease”) dated September 7, 2000; and
 
WHEREAS, Lessor and Lessee entered into an Amendment to the Lease dated November
28, 2001 (“First Amendment”); and
 
WHEREAS, Lessor and Lessee desire to amend certain terms of said Lease and the
First Amendment by this Second Amendment To Triple Net Lease (“Second
Amendment”); it is therefore, for good and valuable consideration, the receipt
of which is hereby acknowledged, agreed as follows:
 

1.  
Floor two was to be leased under the First Amendment effective December 21,
2001. This date has now been changed to August 1, 2002. Rent paid through July
31, 2002, is rent for floor one. Lessee will vacate floor one as of August 1,
2002. This lease of floor two shall be deemed to be the second year of the Lease
and the rent will change on August 1, 2005. The last three years of the lease
term of floor two are terminated and the lease of floor two shall terminate on
August 1, 2012.
 

2.  
Paragraph 3 of the First Amendment is amended to state that the option to lease
is for 120 months instead of 156 months.
 

3.  
Lessee shall pay to Lessor at the time of the execution of this Second Amendment
an administration fee in the amount of Ten Thousand Dollars ($10,000.00) for the
execution of this Second Amendment.
 

4.  
Except as amended herein, the Lease and First Amendment remain unchanged and in
full force and effect.
 

Executed this 21 day of October, 2002.


 
 
 
 
Witness
Print Name  Susan Forehand
 
 
 
Witness
Print Name  Merrith Wilconsin
 
 
 
Witness
Print Name  Susan Forehand
 
 
 
Witness
Print Name  Merrith Wilconsin
LESSOR:
 
CORDOVA ASSOCIATES, LLC.
 
By: /s/ Matthew W. Durney
Matthew W. Durney
Managing Member
 
 
 
 
 
LESSEE:
 
NT CORPORATION
 
By: /s/ Danyelle Kennedy
Danyelle Kennedy, CFO and Secretary





STATE OF FLORIDA
COUNTY OF ESCAMBIA


The foregoing instrument was acknowledged before me this 21st day of October,
2002, by Matthew W. Durney, as its Managing Member of CORDOVA ASSOCIATES, LLC,
who ( ) is personally known to me or ( ) has produced a driver’s license as
identification and has not taken an oath.
 
                                                                                             
/s/ Susan Forehand
NOTARY PUBLIC-STATE OF FLORIDA
Commission No.: DD083341
Expiration Date:  2-6-06




STATE OF FLORIDA
COUNTY OF ESCAMBIA


The foregoing instrument was acknowledged before me this 21st day of October,
2002, by Ray D. Russenberger, as President of NT CORPORATION, who ( ) is
personally known to me or ( ) has produced a driver’s license as identification
and has not taken an oath.


                                         /s/ Susan Forehand
NOTARY PUBLIC-STATE OF FLORIDA
Commission No.: DD083341
Expiration Date:  2-6-06